Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151271                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                              Joan L. Larsen,
                                                                                                                       Justices
  v                                                                  SC: 151271
                                                                     COA: 323567
                                                                     Wayne CC: 13-000281-FC
  CURTIS LEE ROUSE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 10, 2015
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2016
           d0829
                                                                                Clerk